Case: 10-50914 Document: 00511475332 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011
                                     No. 10-50914
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BEATRIZ NINO-IBARRA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:09-CR-1164-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Beatriz Nino-Ibarra appeals the concurrent 70-
month sentences she received following her guilty plea convictions for conspiracy
and possession with intent to distribute cocaine. She objects to the district
court’s failure to award her a two-level reduction, pursuant to U.S.S.G. § 3B1.2,
for her minor role in the offense. Nino-Ibarra contends that she is entitled to the
reduction because she was only a courier and thus far less culpable than the
persons who hired her.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50914 Document: 00511475332 Page: 2 Date Filed: 05/12/2011

                                  No. 10-50914

      The district court’s denial of a reduction for a mitigating role is a factual
determination that is reviewed for clear error. United States v. Villanueva, 408
F.3d 193, 203 (5th Cir. 2005). It is not sufficient for Nino-Ibarra to show that
she was less involved than other participants; rather, she must show that she
was “peripheral to the advancement of the criminal activity.” United States v.
Martinez-Larraga, 517 F.3d 258, 272 (5th Cir. 2008).
      The record reflects that Nino-Ibarra admitted that she knowingly
transported narcotics into this country. She acknowledged that she had crossed
the border in the vehicle “a couple of times before,” including on the evening
preceding her arrest. As the district court observed, the instant case involves
the transportation of ten kilograms of high purity cocaine secreted in the van
that Nino-Ibarra was driving. The district court’s finding that Nino-Ibarra’s role
was not peripheral is plausible in light of the record as a whole. Villanueva, 408
F.3d at 203-04.
      AFFIRMED.




                                        2